Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 02, 2017

The Court of Appeals hereby passes the following order:

A17A1478. RODERICK HARVEY v. THE STATE.

      The trial court revoked the balance of Roderick Harvey’s probation for
commission of a new felony offense. Harvey’s counsel filed a motion for new trial,
which the trial court denied. Harvey filed a notice of appeal from the trial court’s
order. We, however, lack jurisdiction.
      An application for discretionary appeal is required to appeal a probation
revocation case. OCGA § 5-6-35 (a) (5); Todd v. State, 236 Ga. App. 757 (513 SE2d
287) (1999); Wells v. State, 236 Ga. App. 607, 608 (512 SE2d 711) (1999) (denial of
motion for new trial in a probation revocation case does not change the obligation to
follow discretionary appeal procedures). Harvey’s failure to comply with the
discretionary appeal requirements deprives this Court of jurisdiction to consider this
appeal. Accordingly, Harvey’s appeal is hereby DISMISSED for lack of jurisdiction

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/02/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.